Citation Nr: 1147078	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  08-23 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent disabling for sinusitis/rhinitis, status post septoplasty with bilateral resection of tubinates (a sinus disability).

2.  Entitlement to a separate evaluation for constant breathing difficulty resulting from service-connected sinus disability.

3.  Entitlement to a separate evaluation for speech difficulty resulting from service-connected sinus disability

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to March 1963 and from August 1963 to August 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In his August 2008 substantive appeal, the Veteran requested a hearing before a member or members of the Board.  In a subsequent letter sent to the Veteran in June 2009, the RO informed the Veteran of a Board hearing scheduled in July 2009.  He failed to appear.  Subsequently, however, a report of contact between the RO and the Veteran noted the Veteran's withdrawal for a Travel Board hearing.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2011).

The issues of entitlement to separate evaluations for constant breathing difficulty and speech difficulty resulting from service-connected sinus disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.







FINDING OF FACT

The Veteran's current sinus disability is manifested by near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent nasal discharge.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent disabling for a sinus disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.97, Diagnostic Code 6522-6510 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for a sinus disability in a November 1971 rating decision.  When the Veteran filed his current claim in October 2006, a 30 percent evaluation was in place.  The January 2007 rating decision (currently on appeal) increased the Veteran's disability evaluation for his sinus disability from 30 percent to 50 percent disabling.  This disability rating is now on appeal.

At this juncture, the Board must clarify that the RO inaccurately identified the rating decision on appeal.  Historically, the Veteran submitted a claim for a higher evaluation of a sinus disability in October 2006.  In January 2007, a rating decision from the RO awarded the Veteran a 50 percent disability rating, increased from 30 percent disabling.

In July 2007, the Veteran submitted a claim for entitlement to service connection for headaches as secondary to his service-connected sinus disability.  As the rating criteria already contemplated headaches in the symptomotology regarding sinusitis, the RO construed this submission as a claim for an increased evaluation of his service-connected sinusitis.  However, given the date of the submission (July 2007), which was less than one year from the date of the rating decision awarding a 50 percent disability rating for a sinus disability (January 2007), the Board finds that the July 2007 submission is a timely notice of disagreement as to the January 2007 rating decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2011).

Simply stated, the July 2007 submission is not a new claim for an increased rating for a sinus disability as indicated by the RO.  It is a notice of disagreement as to the January 2007 rating decision.

The Veteran's rhinitis and sinusitis is currently evaluated as 50 percent disabling under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6522-6510.  Hyphenated  diagnostic codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case, Diagnostic Code 6512 is used for rating frontal, chronic sinusitis, while Diagnostic Code 6522 represents allergic or vasomotor rhinitis, the underlying source of the disability.

Diagnostic Codes 6510 to 6514 are subsumed into the General Rating Formula for Sinusitis (General Rating Formula).  See 38 C.F.R. § 4.97, General Rating Formula.  Under the General Rating Formula, the maximum 50 percent evaluation is assigned for sinusitis following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

Diagnostic Code 6522 provides ratings for allergic or vasomotor rhinitis.  Allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated as 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.

Given the above, a disability evaluation greater than 50 percent is not warranted for the Veteran's sinus disability.  This evaluation is the maximum available under the General Rating Formula for Sinusitis.

The Veteran underwent VA examinations of his sinus disability in November 2006 and October 2007.  As to the rating criteria under Diagnostic Code 7512, the Veteran's examination results from November 2006 and October 2007 were essentially identical and were conducted by the same VA examiner.  In each examination, the examiner noted that the Veteran's sinus disability resulted in daily or near constant purulent nasal discharge, headaches, sinus pain, sinus tenderness, and fever.

The Board notes that the Veteran has been awarded the maximum rating under Diagnostic Code 6512, 50 percent disabling, as his disability manifests in near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus and purulent nasal discharge.  

As such, the Board has also looked at other diagnostic codes for rating the Veteran's sinus disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Code 6518 (laryngectomy, total), Diagnostic Code 6519 (aphonia, complete organic), Diagnostic Code 6520 (larynx, stenosis of, including residuals of laryngeal trauma), and Diagnostic Code 6524 (Wegener's granulomatosis rhinitis) each allow for disability ratings in excess of 50 percent.

The Board finds that separate ratings under Diagnostic Codes 6518 and 6524 are not warranted.  Indeed, in both the November 2006 and October 2007 VA examinations, the examiner explicitly noted that there was no evidence of Wegener's granulomatosis.  Also, the November 2006 examination report indicated that there was no laryngectomy.  As such, a disability rating higher than 50 percent is not appropriate under Diagnostic Codes 6518 and 6524.

In this regard, however, separate ratings for constant breathing difficulty and speech difficulty resulting from service-connected sinus disability (pertaining to Diagnostic Codes 6519 and 6520) are addressed in the Remand portion below.

The Board has also reviewed the Veteran's VA outpatient treatment reports and finds no additional evidence favorable to his claim for a higher evaluation under Diagnostic Code 7512.

Simply stated, the post-service medical records provide evidence, overall, against this claim.  Indeed, as stated, the Veteran is receiving the maximum allowable disability evaluation under the applicable rating criteria of Diagnostic Code 6512.  The Board does not find evidence that the rating assigned for the Veteran's sinus disability should be increased for any other separate period based on the facts found during the entire appeal period under the applicable diagnostic code criteria.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.

Based on the evidence of record, which shows near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent nasal discharge, the Veteran is appropriately rated at 50 percent disabling for a sinus disability under Diagnostic Code 6512.  The preponderance of the evidence of record is against a grant of an increased rating for a sinus disability, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Extraschedular

The Board notes that the Veteran's representative has specifically argued that the Veteran's claim should be referred for extraschedular consideration due to his sinusitis symptoms, which are "severe, painful, and causes him great distress and has worsened beyond the guidelines of the current evaluation."  See Appellant's Brief, dated November 2011.  As discussed below, the Board disagrees.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Despite the Veteran's contentions, ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from a sinus disability.  There are no manifestations of the Veteran's sinus disability that have not been contemplated by the rating schedule and an adequate evaluation was assigned based on evidence showing the symptomatology and/or disability.  

Indeed, the evidence of record does not indicate that the Veteran was hospitalized as a result of his sinus disability or that it markedly interfered with his employment.  Parenthetically, the Board notes that the Veteran was hospitalized in the early 1990s for a septoplasty/turbinectomy.  However, with respect to his current claim, there is no evidence reflecting hospitalization due to his sinus disability during the period on appeal which would warrant referral for extraschedular consideration.  

In addition, separate evaluations for constant breathing difficulty and speech difficulty resulting from service-connected sinus disability are addressed in the Remand section below.  Therefore, no referral for extraschedular consideration is required for a sinus disability and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September 2007 and March 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria.  However, Vazquez-Flores was overruled, in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In any event, while not required, the Veteran was provided with the specific language of the diagnostic criteria in post-adjudicatory documents.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

Entitlement to an evaluation in excess of 50 percent disabling for a sinus disability is denied.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Separate Evaluations for Constant Breathing Difficulty and Speech Difficulty

Important for this case, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

While the Veteran has been awarded the highest allowable disability rating under Diagnostic Code 6512 for his sinus disability, as discussed above, the Board must also look to other diagnostic codes for rating this service-connected condition.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Noted in the Decision section above, Diagnostic Code 6519 (aphonia, complete organic) and Diagnostic Code 6520 (larynx, stenosis of, including residuals of laryngeal trauma), each allow for disability ratings in excess of 50 percent.

Specifically, under Diagnostic Code 6519, a 60 percent rating is assigned for the constant inability to speak above a whisper.  38 C.F.R. § 4.97, Diagnostic Code 6519 (2011).  A 100 percent rating is assigned when there is constant inability to communicate by speech.  Id.

Pursuant to Diagnostic Code 6520, a 100 percent evaluation is warranted if the evidence establishes that there is forced expiratory volume in one second (FEV-1) less than 40 percent of predicted value, with Flow-Volume Loop compatible with upper airway obstruction, or; permanent tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6520 (2011).

A 60 percent evaluation is warranted if the evidence establishes that there is FEV-1 of 40 to 55 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  Id.

The Veteran's most recent VA examination from October 2007 indicated that the disability's impact on occupational activities included speech difficulty.  However, the same examination report noted that the Veteran had no speech impairment.  Indeed, the nature of the Veteran's speech difficulty is unclear based on the contradictory results of the October 2007 examination report.

In addition, the November 2006 VA examination report indicated that the Veteran had "frequent" breathing difficulty while the October 2007 VA examination report noted that he had "constant" breathing difficulty.  It appears that in both examination reports, the examiner indicated that all test results were included on the reports.  However, in both instances, the examiner merely indicated "none" as to the FEV-1 and flow-volume loop values resulting from laryngeal stenosis.  As such, the Board finds that the test results are incomplete as to FEV-1 and flow-volume loop values.

As such, since there is no complete assessment of the Veteran's constant breathing difficulty and speech difficulty resulting from service-connected sinus disability, the November 2006 and October 2007 VA examinations are inadequate for VA compensation purposes with respect to determining whether separate ratings are warranted for constant breathing difficulty and speech difficulty.

Once VA provides an examination, as it did in this case, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As such, a remand is necessary to determine the nature and severity of these disabilities, if any.

TDIU

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis for the decision to the veteran, and finally, the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2011).

In March 2007, the RO issued a rating decision denying a claim for entitlement to TDIU.

In his January 2008 submission, identified as a "notice of disagreement" as to the issue of whether an evaluation higher than 50 percent disabling for a sinus disability is warranted (discussed in the Decision above), the Veteran also stated that he is 65 years old and "unemployable with serious headache[s]" from his service-connected sinus disability.  See 38 C.F.R. § 20.201 (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a notice of disagreement; special wording not required); see also Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (VA has always been, and will continue to be, liberal, in determining what constitutes a notice of disagreement).

As such, the Board finds that the Veteran timely submitted a notice of disagreement in January 2008 as to the issue of entitlement to TDIU adjudicated in the March 2007 rating decision.  A statement of the case has not been issued regarding the application for entitlement to TDIU.  The filing of a notice of disagreement initiates the appeal process.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue (entitlement to TIDU).  Id.

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran an appropriate statement of the case on the issue of entitlement to TDIU.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

2. Schedule the Veteran for a VA examination to determine the current level of severity of his constant breathing difficulty and speech difficulty resulting from service-connected sinus disability, if any.  The claims file, along with a copy of this Remand, must be made available to the examiner for review in conjunction with the examination and the examination report should reflect that such review was accomplished.

Any and all studies deemed necessary should be completed.  In this regard, the examiner should complete the following:

a) perform a complete pulmonary function test (PFT) and include the results of that test in the examination report, to include FEV-1 and flow-volume loop values; the examiner should explicitly state whether the Veteran has stenosis of the larynx;

b) determine whether the Veteran has aphonia, specifically, whether he has the constant inability to communicate by speech or the constant inability to speak above a whisper; if the Veteran does not have aphonia, the examiner should so state.

In this regard, if any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific findings requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

c) The examiner is asked to indicate, if possible (but not required), whether the Veteran is unemployable due to his service connected disabilities.

3. Then, readjudicate the issues of entitlement to separate evaluations for constant breathing difficulty and speech difficulty resulting from service-connected sinus disability, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to this claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


